Citation Nr: 1516784	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  11-25 009	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from July 1983 to February 1987, from November 1989 to April 1990, and from October 1994 to May 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2013, VA was notified that the Veteran relocated to Texas.  Jurisdiction over the appeal was transferred to the RO in Houston, Texas.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015.  At the hearing, the Veteran submitted additional evidence.  He waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  The Veteran is service connected for bilateral uveitis with bilateral glaucoma, with a right eye cataract and left eye detachment of the retina and status post cataract removal with light perception only, rated as 60 percent disabling; headaches, rated as 50 percent disabling; dysthymic disorder, rated as 30 percent disabling; a bulging disc at L4-5 with low back pain, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling, and bilateral hearing loss and tinea versicolor, each of which has been assigned a noncompensable rating.  In addition, a TDIU has been assigned.  

2.  The Veteran's service-connected disabilities render him so helpless as to be in the need of regular aid and attendance.



CONCLUSION OF LAW

The criteria for SMC due to the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Criteria

Under 38 U.S.C.A. § 1114(l), SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will considered in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  

All of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) do not have to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence should establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The Veteran contends that he is entitled to SMC based on need for aid and attendance, as he claims that he needs assistance with activities of daily living, to include bathing, dressing, and preparation of meals.  

The Veteran is service connected for bilateral uveitis with bilateral glaucoma, with a right eye cataract and left eye detachment of the retina and status post cataract removal with light perception only, rated as 60 percent disabling; headaches, rated as 50 percent disabling; dysthymic disorder, rated as 30 percent disabling; a bulging disc at L4-5 with low back pain, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling, and bilateral hearing loss and tinea versicolor, each of which has been assigned a noncompensable rating.  In addition, a total disability rating based on individual unemployability (TDIU) has been assigned.  

In May 2013, the Veteran's VA physician reported that the Veteran is legally blind and that the visual impairment poses a hazard to the Veteran if he is without assistance.  It was further reported that the Veteran is unable to prepare his own meals, needs assistance with bathing and tending to other hygiene needs, and requires medication management.  The physician specifically determined that the Veteran needs aid and assistance due to severe visual impairment and other service-connected disabilities.  

There is sufficient evidence demonstrating that the Veteran's service-connected disabilities cause the Veteran to require help in dressing, bathing, and feeding himself, and attending to the wants of nature at least some of the time.  Entitlement to SMC based on the need for aid and attendance is warranted.  


ORDER

SMC based on the need for regular aid and attendance is granted.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


